           Case 7:14-cr-00768-VB Document 442 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :       ORDER
v.                                                    :
                                                      :       14 CR 768-05 (VB)
MYKAI DAVIS,                                          :
                           Defendant.                 :
------------------------------------------------------x

        To comply with new procedures regarding the scheduling of criminal matters with

detained defendants, the re-sentencing hearing in this case is rescheduled from June 5, 2020, at

2:30 p.m., to June 5, 2020, at 12:00 p.m. Since it is not possible to conduct in-person criminal

proceedings in the courthouse at this time, the Court expects to conduct the sentencing by

videoconference (or by telephone conference if videoconferencing is not reasonably available),

provided that defendant, after consultation with counsel, waives his right to be physically present

and consents to appear by videoconference or telephone conference.

        The Court notes that the sentencing in this case was originally scheduled for October 4,

2019, and has been rescheduled several times since then, initially because defendant requested

the appointment of new counsel, which request was granted (Doc. #398), and also because

defendant’s new counsel, Guy Oksenhendler, Esq., has requested three adjournments. (Docs.

##407, 421, 431). The Court has recently received two letters from defendant claiming that his

attorney has not been sufficiently attentive to his case (Docs. ##432, 437), and the Court has also

been contacted by the expert/mitigation specialist retained by defense counsel (as authorized by

the Court) who has also expressed concern about defense counsel’s attention to the case.

        The Court wishes to remind counsel that the re-sentencing in this case will go forward on

June 5, 2020. As previously ordered, defendant’s sentencing submission is due May 22, 2020,

                                                          1
          Case 7:14-cr-00768-VB Document 442 Filed 05/08/20 Page 2 of 2



and the government’s submission is due May 29, 2020. No further adjournments will be granted,

also as previously ordered.

       By no later than May 29, 2020, defense counsel shall consult with his client and advise

the Court in writing whether defendant will waive his right to be physically present and consent

to appearing by video or teleconference.

       Under the circumstances, Chambers will mail a copy of this Order to defendant at the

following address:

       Mykai Davis
       Reg. No. 71995-054
       MCC New York
       Metropolitan Correctional Center
       150 Park Row
       New York, NY 10007

Dated: May 8, 2020
       White Plains, NY
                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                2
